Citation Nr: 0218457	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and a counselor.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
evaluation in excess of 30 percent for his service-
connected PTSD.  He subsequently perfected a timely appeal 
regarding that issue.  During that stage of the appeal, 
the RO issued a Statement of the Case (SOC) in April 2000 
and Supplemental Statements of the Case (SSOCs) in July 
2001, September 2001, and July 2002.

In a July 2002 rating decision, the RO granted an 
increased evaluation of 50 percent for the veteran's 
service-connected PTSD.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 
Consequently, as the veteran has not withdrawn his claim 
for an increased rating, this issue remains in appellate 
status.


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a July 1998 rating decision, the RO granted entitlement 
to service connection for PTSD and assigned a 30 percent 
evaluation, effective December 31, 1997.  The veteran was 
notified of this decision in a July 1998 letter.  He did 
not appeal.

In a statement received in September 1999, the veteran's 
wife expressed concern over her husband's psychiatric 
disorder.  She reported that his mood swings had become 
more erratic and that he was becoming increasingly 
negative.  She noted that, although he was self-employed 
as a carpenter, he rarely contributed any money to pay 
their bills.  

In September 1999, the veteran underwent a VA PTSD 
examination.  He reported that he often became very 
frustrated and uptight, and that he flew off the handle 
too easily.  He explained that he quickly became 
aggravated with people, especially when driving.  The 
veteran indicated that he worked full-time as a 
professional woodworker and that he did a great deal of 
remodeling.  He noted that he owned his own company.  The 
veteran reported that his work relationships sometimes 
became frustrating and that he often got tense and angry 
on the job.  He indicated that he had several hobbies, 
including hunting, golf, guitar playing, and working as a 
disc jockey.  He noted that he had some friends of his 
own, and that he and his wife also had couples that they 
socialized with.  

Examination revealed the veteran to be well-groomed, but 
tense.  The examiner noted that he seemed a little bit 
agitated at first, and that his speech was sometimes 
pressured.  His mood reportedly varied from being 
irritable and anxious to sometimes depressed.  His affect 
was described as liable.  The examiner determined that 
there were no indications of deprersonalization or 
derealization, no hallucinations, and no illusions.  The 
examiner also found no preoccupations, obsessions, or 
delusions.  His thought process was found to be goal-
directed.  The veteran reported that he had experienced 
some suicidal and homicidal ideation, but that he was able 
to control his temper and that he no longer had any 
firearms, except for his hunting equipment.  The examiner 
concluded that he was oriented times four, and that his 
long-term and short-term memory was commensurate with his 
age.  His level of abstraction and insight was found to be 
within normal range.  He reportedly experienced instrusive 
recollections and distressing dreams of things that 
occurred in Vietnam.  The examiner indicated that he had 
problems with irritability and anger, and hypervigilance 
and exaggerated startled response.  The examiner noted a 
Global Assessment of Functioning (GAF) score of 65.  It 
was noted that "his temper may get him into trouble", but 
that he was still functioning within the mild range of 
this disorder.

In the March 2000 rating decision, the RO denied 
entitlement to an increased evaluation for the veteran's 
service-connected PTSD.  He subsequently perfected a 
timely appeal with respect to that issue.

In an April 2000 Notice of Disagreement (NOD) completed by 
the veteran's wife, but signed by the veteran, she 
asserted that the veteran had not been upfront during his 
VA examination because he was afraid that he would be 
locked up if he was.  She contended that, although the 
veteran's believes that he works very hard at his job, he 
was often unable to find work and did not have much 
income.  She indicated that, although he was always gone 
all day, he was usually not working.  She further 
indicated that he drank very much, usually 10 to 15 beers 
a day.  

During a VA social and industrial survery conducted in 
August 2000, the veteran reportedly that his greatest 
problem was his inability to control his anger.  He 
reported that he often flew off the handle with business 
partners and family members.  He noted that his wife and 
two adult children felt as if his PTSD had become worse 
over the last two years, and that his wife had written a 
letter to VA to that affect.  The veteran indicated that 
he had been employed at a Sears store for five months as a 
tool pro, which involved demonstrating woodworking tools.  
He explained that he worked 40 hous a week at Sears and 
still worked 20 hours a week at his own woodworking 
business, which he owned.  He noted that his full-time job 
gave him security, but that he still enjoyed putting his 
skills to use at his own business.  He reported having 
limited contact with customers, and that, when he felt 
that a customer was going to argue, he would pass them off 
to another salesperson so he would not have to deal with 
it.  He also reported that he had worked for a short time 
for a school department prior to going to Sears, but that 
he had left that job due to problems with his supervisor.  
During the survery, the veteran indicated that he 
experienced difficulty sleeping and bad dreams.  He stated 
that he enjoyed playing music and going to his lodge, 
which was involved in a variety of charitable projects in 
the community.

In August 2000, the veteran also underwent an evaluation 
at the psychiatric clinic of the Manchester, New Hampshire 
VA Medical Center (MC).  He again reported experiencing 
irritability, difficulty sleeping, and increasing anxiety.  
Examination showed that he had a problem maintaining 
attention and concentration.  He denied experiencing 
hallucinations, and also denied experiencing suicidal or 
homicidal ideation.  He reported that he was seeking 
treatment to control his mood swings and anger.  The 
examiner noted a GAF score of 50.	`

In January 2001, the veteran presented testimony at a 
personal hearing before a Hearing Office at the RO.  The 
veteran testified that he lost his temper very easily and 
that he was always frustrated with people.  With respect 
to his business, he explained that sometimes they were 
able to get good jobs, and at other times things "just 
tighten down a little bit".  He reported that he had 
recently began to work at Sears demonstrating tools, and 
that he was comfortable at that job.  He noted, however, 
that he did often get annoyed with customers and that he 
usually tried to just walk away and get someone else to 
handle the customers for him.  The veteran noted that he 
had unusually understanding employer who was very patient 
with him.  He indicated that he was currently working 
thirty hours a week because Sears cut back on work hours.  
During the hearing, the veteran's Vet Center counselor, 
J.B., testified that he was surprised that the veteran was 
able to maintain employment.  The veteran's wife also 
testified that the veteran experienced anger control 
problems at home, and that he was difficult to get along 
with.

In March 2001, the veteran underwent another VA PTSD 
examination.  He reported experiencing intrusive memories 
and irritability, especially with those he described as 
demanding or pushy.  He stated that used avoidance to help 
his irritability and that he was seeing a counselor at a 
Vet Center.  He indicated that he was still working full-
time at Sears.  He noted that he was having no serious 
difficulties with sleep but that he did have dreams about 
Vietnam.  The veteran indicated that he experienced some 
periods of feeling down about once every other month.  He 
also reported being hypervigilant.  The veteran reported 
that he was continuing to work as a disc jockey and that 
he was in a band.  He also reported that he played golf 
and was in a lodge.  

Examination showed the veteran to be well-dressed and 
well-groomed, with no unusual mannerisms or behaviors.  
The examiner described his attitude as being cooperative 
and attentive with no signs of igratiation, evasion, or 
guarding.  His speech was found to be free of pressure, 
hesitancy, or anomalies.  The examiner determined that he 
was alert and responsive, and that his affect and 
emotional state suggested no emptiness, guilt, 
grandiosity, agitation, flatness, or lability.  He was 
noted to be somewhat anxious, as evidence by his acting 
restless and tense.  The content of the veteran's thought 
reportedly revealed some preoccupation with his Vietnam 
experiences, as well as with present aches and pains.  The 
examiner found that his thought content failed to 
demonstrate the fact that he was severely traumatized by 
his service in Vietnam.  The examiner noted that there was 
no psychopathology that could be classified as severe 
anxiety or depression, and that there were no disturbances 
in ideation or perception.  His cognitive functioning was 
found to be intact with no noticable lapses in memory 
functioning, concentration, or judgment.  The examiner 
noted a GAF score of 65, and concluded that the veteran 
appeared to be coping quite well in life considering his 
service in a war zone.

The veteran subsequently submitted a July 2001 letter from 
J.B., his Vet Center counselor.  In this letter, J.B. 
noted that the veteran had a remodeling business, worked 
for sears, particpated in a band, and hired himself out as 
a disc jockey.  J.B. also noted that the veteran was close 
to his family and saw them often.  The counselor 
concluded, however, that the veteran's PTSD warranted an 
evaluation greater than 30 percent because he often became 
highly agitated with customers at work, to the point where 
he feared there would be a physical confrontation.  J.B. 
indicated that he was surprised that the veteran was still 
employed given his unpredictable potential and because he 
often asked co-workers to handle difficult customers.  The 
counselor also noted that the veteran experienced panic 
attacks once a week and that he had poor judgment.  

In an August 2001 letter, the veteran's wife reported 
that, although the veteran did work occasionally as a disc 
jockey, he only did so once every couple of months.  She 
also reported that, although he had started out working 
full-time at Sears, he became unable to meet that 
commitment.  She noted that he was unable to deal with 
people or responsibility.  She also noted that has asked 
to be placed on a part-time schedule, and that he was 
planning not to work during August or September because he 
said he would be "too busy with everything else".  The 
veteran's wife further noted that he was currently "at a 
peak" in his carpentry business, but that he was 
frequently finding it harder and harder to motivate 
himself.  She indicated that he was also putting less and 
less effort into his marriage and his relationships with 
his children and other relatives.  She reported that, 
although he had lodge friends, these were only 
aquaintances.  She also reported that he was having more 
difficulty avoiding confrontations, and she described a 
recent dispute with a motel manager.

In November 2001, the veteran underwent a private 
psychiatric examination.  The psychiatrist noted that the 
veteran brought several documents with him to the 
examination, including a description of the in-service 
stressful events that led to his PTSD, the two letters 
written by his wife to VA, and two documents described by 
the psychiatrist as "Statements of the Case".  During the 
examination, the veteran reported that he was experiencing 
a "loose" memory, and that he experienced stuttering in 
his speech.  He indicated that he got mad very easily and 
that people annoyed him.  He stated that he would never 
hurt anybody but that he wanted to many times.  He also 
complained of insomnia and nightmares.  The veteran noted 
that he was no longer working full-time because he was 
unable to handle working at Sears.  The psychiatrist noted 
that the veteran's summary of his work history was 
fragmented, and that he reported having worked as a 
carpenter.  It was further noted that the veteran reported 
trying to make a go of "working alone" by running his own 
business.  He reported having lost a job as a janitor for 
a school district in 1992 for absenteeism, which the 
psychiatrist found to be consistent with the veteran's 
description of his behavior on and off jobs.  

In the report of the November 2001 examination, the 
psychiatrist noted that there was a pattent of avoidance 
behavior in his field of occupation because his attention 
was directed toward the constant attempt to deal with his 
memory and was he called his "madness".  Examination 
revealed that the veteran appeared to be concerned, 
depressed, and guarded.  The psychiatrist found that his 
attitude and demeanor were "sickly", and that he was 
tense.  It was noted that he struggled to organize his 
thinking, and that he showed minimal spontaneity in his 
speech.  His mood was described as being one of self-
contempt, anxiety, depression, and futility.  The 
psychiatrist found that his affect was constricted and 
blunted, and that he showed a minimum of coherence in his 
thought processes.  The psychiatrist concluded as part of 
the Axis IV diagnosis that the veteran experienced stress 
in all circumstances of his life, and that he showed 
impairment in occupational and social areas.  The 
psychiatrist also determined that there were deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, and mood.  Suicideal ideation was 
noted to be present.  The psychiatrist concluded that 
there was evidence of spatial disorientation, neglect of 
personal appearance, and inability to establish and 
maintain effective relationships.  The psychiatrist 
assigned a GAF score of 25.

In January 2002, the veteran underwent another VA PTSD 
examination.  The RO asked the VA examiner to review the 
veteran's claims folder prior to the examination with 
particular attention to the reports of his previous VA 
examinations, his VA social and industrial survery, the 
July 2001 Vet Center report, and the November 2001 
psychiatric examination.  The examiner noted that the 
veteran had received GAF scores ranging from 25 to 65.  
During this examination, the veteran reported that he was 
currently working one day a week at Sears, and that he was 
self-employed as a carpenter the rest of the time.  He 
stated that since Christmas, he had been working only 10 
to 15 hours a week.  He reported that, when he was not 
working, he would ride around and listen to the radio, run 
errands, or go to the lodge and spend time with the people 
there.  

Examination revealed the veteran to be well-groomed, but 
intense and angry.  The examiner found that his speech was 
hesitant, and that his mood was depressed and irritable.  
No indications of depersonalization or derealization were 
found, and no evidence of hallucinations or delusions was 
reported.  The examiner found that his affect was labile, 
but that his thought process was goal-directed.  There 
were reportedly no preoccupations or obsessions, but he 
reported experiencing both suicidal and homicidal 
ideation.  Testing revealed the veteran to be in the 
normal cognitive functioning range.  The examiner found 
that he was oriented to time, place, and person, and that 
there were no indications of short-term or long-term 
memory problems.  His concentration was described as good, 
but his level of abstraction and insight were found to be 
minimal.  The examiner noted that his judgment was good 
enough to be able to handle his own funds at this point.  
During the examination, the veteran reported that he liked 
getting together with a few friends to drink beer and 
watch football games, and that he had a few hobbies, such 
as playing guitar in a band, and playing golf in the 
summer.  He also reported experiencing dreams about 
Vietnam, and experiencing recurrent and intrusive 
recollections.  The examiner noted that he experienced 
irritability and outbursts of anger, and exaggerated 
startled response.  The examiner noted a GAF score of 55.  
The examiner explained that the GAF score was due to the 
fact that the veteran continued to have some friends, and 
because, although he experienced difficulty at work, he 
was able to sustain self-employed status as a carpenter, 
even though he was not working many hours.  The examiner 
also noted that the veteran was an alcoholic, and that 
this appeared to impair his functioning even more.

In an April 2002 letter, J.B. reported that he was 
continuing to counsel the veteran in regard to his PTSD.  
He noted that the veteran experienced frequent agitation, 
which resulted in serious impairment at work.  It was 
further noted that the veteran reported experiencing 
little motivation, poor judgment, memory problems, immense 
distrust of others, hypervigilance, trouble concentrating, 
and little interest in activites.  The counselor concluded 
that the veteran was severely impacted and impaired by 
PTSD.

In May 2002, the RO submitted the veteran's claims folder 
to the VA psychiatrist who had examined the veteran in 
January 2002.  The RO requested that an opinion be offered 
as to the relationship between the veteran's alcoholism 
and his PTSD.  In his report, the examiner noted that the 
veteran displayed anxiety, and that he had reported using 
alcohol to calm himself.  It was noted that he drank up to 
a six-pack a day.  The examiner concluded that the 
veteran's alcohol dependence was associated with his PTSD.

In the July 2002 rating decision, the RO granted an 
increased evaluation of 50 percent for the veteran's 
service-connected PTSD under the criteria of Diagnostic 
Code (DC) 9411.  The RO also issued a SSOC in which it 
denied entitlement to an evaluation in excess of 50 
percent for PTSD.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded 
claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes 
in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of 
the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that 
Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West Supp. 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  
By virtue of the SOC and SSOCs, the veteran has been given 
notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has 
also been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).  
In this regard, the Board notes the July 2002 SSOC in 
which the RO outlined the provisions of new version of 
38 C.F.R. § 3.159.  This regulation implements the VCAA by 
explaining the nature and extent of VA's duty to notify 
claimants of necessary information or evidence to 
substantive their claims, and VA's duty to assist 
claimants in obtaining evidence relevant to their claims.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.

In summary, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
as amended at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Entitlement to service connection for PTSD.

Disability evaluations are determined by the application 
of a schedule of ratings which is based upon average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2002).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be 
considered from the point of view of the veteran's working 
or seeking work.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make 
a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  

The VA Rating Schedule provides as follows for evaluating 
mental disorders, including PTSD:

100% - Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
of hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation or own name.  

70% - Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

50% - Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g. retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing effective 
work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A GAF Score ranging from 31 to 
40 reflects some impairment in reality testing or 
communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, 
or mood.  A GAF score of 41 to 50 is defined as serious 
symptoms or any serious impairment in social, 
occupational, or school functioning.  A score of 51 to 60 
is defined as moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF of 61 
to 70 is defined as some mild symptoms or some difficulty 
in social, occupational, or school functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. 

Having reviewed the complete record in this case, the 
Board concludes that a 70 percent disability rating is 
warranted under the criteria of DC 9411.  In essence, the 
Board believes that the competent and probative evidence 
of record reveals that the veteran's PTSD is manifested by 
suicidal ideation and impaired impulse control. 

The Board recognizes that there is evidence of record 
which does not support a rating of 70 percent under the 
new criteria of DC 9411. For example, there is no evidence 
of that the veteran engages in obsessional rituals that 
interfere with his routine activities.  There is also no 
evidence of intermittently illogical, obscure, or 
irrelevant speech, and no indication that he has 
demonstrated spatial disorientation.  Similarly, although 
the November 2001 private psychiatrist referred to there 
being some evidence of neglect of personal appearance, 
repeated VA psychiatric examination has revealed no 
evidence of neglect of personal appearance and hygiene.  

Nevertheless, recent examination has repeatedly revealed 
evidence of suicidal ideation.  For example, suicidal 
ideation was noted in the reports of his January 2002 VA 
examination, November 2001 private evaluation, and 
September 1999 VA examination.  Furthermore, there is 
substantial evidence of record demonstrating that the 
veteran experiences impaired impulse control such as 
unprovoked irritability.  The medical evidence of record 
reflects that irritability has been noted as the veteran's 
primary symptom during almost every mental status 
evaluation of record, and the veteran's wife has 
repeatedly expressed concern over the veteran's ability to 
control his anger.  Furthermore, it has been repeatedly 
noted during examination that the veteran's irritability 
is the most significant symptom in regard to his 
employability.

In light of the aforementioned record, the the Board 
believes that the competent and probative evidence of 
record demonstrates a degree of disability that more 
closely approximates the criteria for a 70 percent 
disability rating under DC 9411.  38 C.F.R. §§ 4.7, 4.21.  
In essence, the Board finds the manifestations of the 
veteran's disability which support a 50 percent disability 
rating, such as suicidal ideation and impaired impulse 
control, to be more significant and have a greater impact 
on his ability to function than those which do not meet 
the criteria for a 50 percent evaluation.







ORDER





		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

